 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11
       ZAIID WALKER,                            1:18-cv-01445-GSA-PC
12
                              Plaintiff,        ORDER RE PLAINTIFF’S NOTICE OF
13                                              VOLUNTARY DISMISSAL UNDER
                  v.                            RULE 41
14                                              (ECF No. 13.)
       STEWART SHERMAN, et al.,
15
                              Defendants.
16

17

18          Zaiid Walker (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   with this civil rights action pursuant to 42 U.S.C. § 1983. On October 19, 2018, Plaintiff filed

20   the Complaint commencing this action. 28 U.S.C. § 1915A. (ECF No. 1.)

21          On October 30, 2019, Plaintiff filed a motion to voluntarily dismiss this action. (ECF

22   No. 13.) Plaintiff has a right to voluntarily dismiss this case under Rule 41(a)(1). In Wilson v.

23   City of San Jose, the Ninth Circuit explained:

24                   Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily
            dismiss his action prior to service by the defendant of an answer or a motion for
25          summary judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995)
            (citing Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534
26          (9th Cir. 1987)). A plaintiff may dismiss his action so long as the plaintiff files
            a notice of dismissal prior to the defendant=s service of an answer or motion for
27          summary judgment. The dismissal is effective on filing and no court order is
            required. Id. The plaintiff may dismiss some or all of the defendants, or some
28          or all of his claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987

                                                      1
            F.2d 608, 609-10 (9th Cir. 1993). The filing of a notice of voluntary dismissal
 1          with the court automatically terminates the action as to the defendants who are
            the subjects of the notice. Concha, 62 F.2d at 1506. Unless otherwise stated,
 2          the dismissal is ordinarily without prejudice to the plaintiff's right to commence
            another action for the same cause against the same defendants. Id. (citing
 3          McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir.
            1987)). Such a dismissal leaves the parties as though no action had been
 4          brought. Id.
 5   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an answer
 6   or motion for summary judgment in this action. Therefore, Plaintiff’s notice of dismissal is
 7   effective, and this case shall be closed.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1.      Plaintiff’s notice of dismissal is effective as of the date it was filed;
10          2.      This case is DISMISSED in its entirety without prejudice; and
11          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
12                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
13
     IT IS SO ORDERED.
14

15      Dated:     November 5, 2019                                 /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
